

117 S2253 IS: To establish a separate criminal offense for targeting an individual based on their status as law enforcement officer.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2253IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a separate criminal offense for targeting an individual based on their status as law enforcement officer.1.Protecting law enforcement officers from targeting(a)AmendmentChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Crimes targeting law enforcement officers(a)OffenseWhoever, in any circumstance described in subsection (b), knowingly causes bodily injury to any person, or attempts to do so, because of the actual or perceived status of the person as a law enforcement officer—(1)shall be imprisoned not more than 20 years, fined in accordance with this title, or both; and(2)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if—(A)death results from the offense; or(B)the offense includes kidnapping or an attempt to kidnap, or an attempt to kill.(b)Circumstances describedFor purposes of subsection (a), the circumstances described in this subsection are that—(1)the conduct described in subsection (a) occurs during the course of, or as the result of, the travel of the defendant or the victim—(A)across a State line or national border; or(B)using a channel, facility, or instrumentality of interstate or foreign commerce;(2)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in subsection (a);(3)in connection with the conduct described in subsection (a), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce; or(4)the conduct described in subsection (a)—(A)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or(B)otherwise affects interstate or foreign commerce.(c)DefinitionsIn this section:(1)Law enforcement officerThe term law enforcement officer means an employee of a governmental or public agency who is authorized by law—(A)to engage in or supervise the prevention, detention, investigation, or the incarceration of any person for any criminal violation of law; and(B)to apprehend or arrest a person for any criminal violation of law.(2)StateThe term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States..(b)Clerical amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Crimes targeting law enforcement officers..